DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-2, 4-8, 10-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, this claim contains the following underlined features which, when
combined with other features of the claim, prior art of record failed to anticipate or render
obvious at the time of instant invention was filed:
A multi-port queue group system, comprising: 
at least one ingress port; 
an egress port group including: 
a first egress port; and 
a second egress port that is aggregated with the first egress port to provide the egress port group; and 
a Network Processing Unit (NPU) that is coupled to the at least one ingress port and each of the first egress port and the second egress port, wherein the NPU includes: 
an egress queue group including: 
a first egress queue that is associated with the first egress port and a first egress queue buffer configuration; and 
a second egress queue that is associated with the second egress port and a second egress queue buffer configuration, 

wherein the egress queue group is associated with an egress queue group buffer configuration that includes an aggregation of the first egress queue buffer configuration and the second egress queue buffer configuration and that controls the buffering of a plurality of data packets in the first egress queue and the second egress queue, and 
wherein the egress queue group buffer configuration includes an egress queue group buffer configuration value that is an aggregated value of a first egress queue buffer configuration value that is included in the first egress queue buffer configuration and a second egress queue buffer configuration value that is included in the second egress queue buffer configuration; and 
a packet processing engine that is configured to: 
receive, via the at least one ingress port, a plurality of data packets; 
determine that each of the plurality of data packets are directed to the egress port group based on a destination identifier included in each of the plurality of data packets that indicates that both the first egress port 
buffer, based on the egress queue group buffer configuration, a first subset of the plurality of data packets in the first egress queue included in the egress queue group; 
buffer, based on the egress queue group buffer configuration, a second subset of the plurality of data packets in the second egress queue included in the egress queue group; and 
transmit at least one of the plurality of data packets via at least one of the first egress port and the second egress port included in the egress port group to the destination.
Note that the closest prior art Aravinthan et al. (US 20160226797, henceforth “Aravinthan”) discloses a network device, such as a network switch, includes an ingress to receive data packets from a network. The ingress communicate with an egress included in the network device though a fabric included in the network device. At least one of ingress and the egress enqueue a data packet prior to receipt of all cells of the data packet. The ingress can also commence with dequeue of the cells of the received data packet prior to receipt of the entire data packet from the network. At least one of ingress and the egress process the data packets using cut-through processing and store-and-forward processing. In a case of cut-through processing of a data packet at both the ingress and the egress of a network device, such as CIOQ switch, the fabric can be allocated to provide a prioritized virtual channel through the fabric for the data packet. In particular, Aravinthan fails to disclose or render obvious “the egress queue group is associated with an egress queue group buffer configuration that includes an aggregation of the 
Note that the second closest prior art Gafni et al. (US 20190327173, henceforth “Gafni”) discloses a network element includes multiple output ports and circuitry. The multiple output ports are configured to transmit packets over multiple respective network links of a communication network. The circuitry is configured to receive from the communication network, via one or more input ports of the network element, packets that are destined for transmission via the multiple output ports, to monitor multiple data-counts, each data-count corresponding to a respective output port, and is indicative of a respective data volume of the packets forwarded for transmission via the respective output port, to select for a given packet, based on the data-counts, an output port among the multiple output ports, and to forward the given packet for transmission via the selected output port. In particular, Gafni fails to disclose or render obvious the above limitations Aravinthan fails to disclose.
Regarding claims 7 and 14, the claim contains similar features as recited in claim 1,
thus is allowed for the same reason as stated above.
Regarding claims 2, 4-6, 8, 10-13, 15 and 17-20, these claims depend from claims 1, 7 and 14, thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number
is (313)446-6560. The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be
obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.
/M.M.M./Examiner, Art Unit 2411

/HARRY H KIM/Primary Examiner, Art Unit 2411